This case conies before the Court for its consideration and opinion, upon ¡letition of Margaret Pearson, administratrix of the estate of Eric Lindstrom, deceased, praying that the Court will award damages to the amount of $10,000.00, by reason of the death of said Erie Lindstrom, caused while in the employment of the State of Illinois. The testimony in this case is substantially the same as in the case of Margaret Pearson, administratrix of the estate of Mauritz Lindstrom, deceased; that said testimony shows that said deceased was a brother of said Mauritz Lindstrom, deceased, and that each had contributed equal amounts toward the support of their mother and certain sisters and brothers. The Attorney General, on behalf of the State of Illinois has filed a demurrer to this petition, which, as a matter of law will he sustained. Under numerous decisions of this Court it has been held that the State is not liable for injuries sustained by, or for the death of its employees, neither does the Workmen’s Compensation Act apply to the State of Illinois. In this case, as in the Mauritz Lindstrom case, this Court has carefully reviewed the evidence and finds that Britta Lindstrom, Linnea Lindstrom, Jonas Lindstrom, Alfond Lindstrom and Anna Lindstrom, were dependent on said deceased, Eric Lindstrom, for partial support, and while we find that the State of Illinois is not liable, still we believe that an award should be made that would equal one-half of the maximum amount allowed under the Workmen’s Compensation Act, provided said act was applicable to the State. We, therefore, as an act of social justice and equity award said petitioner, Margaret Pearson, administratrix of the estate of Eric Lindstrom, deceased, the sum of one thousand eight hundred and seventy-five dollars ($1,875.00).